Citation Nr: 0608499	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




FINDINGS OF FACT

1.  The evidence of record shows that the veteran received 
treatment in September and October 1950, prior to service, 
for a low back disorder, subsequent to an April 1948 lower 
extremity injury.

2.  The veteran's service medical records were destroyed by a 
1973 fire at the National Personnel Records Center (NPRC).

3.  The veteran was given a limited duty profile in December 
1951, prohibiting him from prolonged marching, lifting, or 
any strenuous physical activity.  

4.  The veteran has current diagnoses of degenerative disc 
disease at L3-4 and L4-5, and facet arthropathy, but no acute 
fractures, spondylolysis, or spondylolisthesis.  

5.  The evidence of record does not show that the veteran's 
current low back disorder is related to his active military 
service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in February 2001 and March 2005, that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statements of the case what 
evidence had been received.  38 C.F.R. § 3.159(b)(1).  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records were reported destroyed by the 
National Personnel Records Center (NPRC), but the veteran has 
provided service medical records and administrative papers 
regarding treatment and administrative action related to his 
inservice medical treatment.  The veteran has also provided 
private medical records dated prior to, during, and 
subsequent to service regarding his condition.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The veteran was notified of the 
need for a VA examination, and one was accorded him in July 
2005.  


The veteran has been notified of those records that were lost 
in the 1973 NPRC fire.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U. S. Vet. App. March 3, 2006).

The veteran served on active duty from December 1950 to 
November 1952.  Subsequent to service discharge, a diagnosis 
of mild spondylosis of L4-L5, and bulging annulus at L4-5 and 
L3-4 was made in 2000.  Currently, the veteran claims 
entitlement to service connection for a low back disorder, on 
the basis that he aggravated a preexisting low back condition 
as a result of the rigors of military activity.  
Specifically, he asserts that the issuance of a permanent 
limited duty profile in December 1951 is de facto evidence of 
aggravation.  He reports that he sustained a lower extremity 
injury in April 1948, causing pain to radiate to his lower 
back, and was diagnosed with a congential low back condition 
in September and October 1950.  The existing preservice 
private medical records confirm that he was diagnosed with a 
low back disorder in September 1950 and October 1950, prior 
to service.  

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the veteran's service medical records are 
presumed destroyed by the fire at NPRC.  Accordingly, there 
is no entrance examination of record, and therefore, the 
veteran must be presumed to have been in sound condition upon 
his entry into military service.  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness 
by clear and unmistakable evidence that 
the veteran's disability was both 
preexisting and not aggravated by 
service.  The government may show a 
lack of aggravation by establishing 
that there was no increase in 
disability during service or that any 
"increase in disability [was] due to 
the natural progress of the" 
preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under section 
1111, the veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will 
be made if a rating is awarded.  

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an "onerous" evidentiary standard, requiring 
that the 
no-aggravation result be "undebatable."  Cotant, 17 Vet. 
App. at 131.  Because the service entrance examination does 
not exist, the presumption of soundness attaches.  38 
U.S.C.A. § 1111, 38 C.F.R. § 3.304(b)(1).

However, in this case, clear and unmistakable evidence exists 
that the veteran's low back disorder existed prior to 
service.  The Board recognizes that the veteran is not a 
physician, and is therefore not competent to make a medical 
diagnosis of his low back disorder.  However, he is competent 
to make statements as to whether he was treated for a low 
back injury prior to service, and report the resulting 
limitation of functionality and other circumstances of that 
injury.  Accordingly, his statements as to his preservice 
injury are probative to this issue, as they have been 
factually consistent throughout the multiple medical records 
of his inservice treatment, as well as in his postservice 
statements in conjunction with this claim.

Additionally, private medical records from both the 
preservice and inservice periods show evidence that the 
veteran's low back disorder preexisted service.  September 
1950 x-rays showed articular fissure bilaterally between the 
first and second sacral segments.  An October 1950 private 
medical record noted that the veteran sustained a lower 
extremity injury in April 1948, and referenced a September 
1950 treatment record showing that the veteran had severe 
pain of the foot which radiated through to his lower back, 
subsequent to the April 1948 injury.  From these records, it 
is evident that the veteran had a diagnosed low back 
disorder, and already had evidence of arthritis in the 
sacroiliac joints, prior to service entrance.  Further, June 
1951 private x-rays revealed the veteran had a "congenital 
malformation in the lower lumbar vertebra."  As objective 
medical evidence, these clinical findings are undebatable.

Finally, the December 1951 administrative service record, a 
disposition slip initiating a permanent limited duty profile, 
clearly states that the veteran's low back disorder 
preexisted service, as it states that the veteran's chronic 
lumbar strain was due to a congential anomaly of the 
lumbosacral spine.  Accordingly, as the veteran's preservice 
and inservice private medical records and personnel records 
show that the veteran's low back disorder preexisted service, 
the veteran has consistently concurred with this finding, and 
there is nothing of record to contradict this evidence, the 
Board finds that clear and unmistakable evidence exists that 
the veteran's low back disorder preexisted his entry into 
service. 

However, as stated above, rebutting the presumption of 
soundness is a two-part analysis.  The veteran's low back 
disorder having been shown by clear and unmistakable evidence 
to exist prior to service, a determination must be then made 
as to whether clear and unmistakable evidence exists to show 
that the veteran's preexisting low back disorder was also not 
aggravated during service.  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease or 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

In this case, there is no clear and unmistakable evidence of 
record that shows that the veteran's preexisting back 
disorder was not aggravated by his military service.  During 
service, the veteran was put on a permanent limitation of 
duty profile in 1951.  The December 1951 disposition slip 
noted that the veteran's chronic lumbar strain was due to a 
congential anomaly of the lumbosacral spine.  There is no 
evidence of record that shows that the increase was due to 
the natural progress of the disorder.  As such, the 
presumption of soundness is not rebutted, and the claim 
becomes one for service connection.  See 38 U.S.C.A. § 1111; 
Wagner, 370 F.3d at 1094-96 (indicating that, in cases where 
the presumption of soundness cannot be rebutted, the effect 
is that claims for service connection based on aggravation 
are converted into claims for service connection based on 
service incurrence).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As stated above, the veteran was diagnosed with lumbosacral 
strain during service, and given a limited duty profile in 
December 1951 prohibiting participation in prolonged 
marching, lifting, or any strenuous physical activity.  
However, no opinions exist which relate the veteran's current 
back disorder to the chronic lumbosacral strain diagnosis or 
to any other incident in service.  The sole opinion offered 
as to the relationship between the veteran's current back 
disorder and his active service, concluded that the veteran's 
current low back disorder was not related to his December 
1951 diagnosis of lumbosacral strain in service.  Instead, 
the July 2005 VA examiner found that the veteran's current 
low back disorder was more likely related to his long history 
of postservice employment at a glass factory, involving work 
that required prolonged standing and bending.

Finally, the Board has considered the veteran's written 
testimony and the arguments submitted with regard to his 
claim.  However, the veteran's opinion is not competent 
evidence of a nexus between his current low back disorder and 
his active service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty, or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Additionally, because the 
presumption of soundness cannot be rebutted in this case, 
under the two-part analysis required by Wagner, the veteran 
is considered sound on entrance into service, and as such, 
the claim must be considered as one of service incurrence, 
not aggravation.  To that end, assertions that a preexisting 
injury was aggravated by service are not relevant to the 
instant discussion.

As the VA examiner concluded that the veteran's low back 
disorder is not related to his active service, the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


